Order, Supreme Court, New York County, entered on June 3, 1974, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. Concur — Markewich, Lqpiano, Steuer and Tilzer, JJ.; McGivern, P. J., concurring in the following memorandum: Although I concur in affirming at this stage of the pleadings, I have no certitude that the plaintiff ultimately shall prevail. The plaintiff broker corporation, a sophisticated operative in these arcane areas of intercontinental finance, was not blindfolded; and it knowingly failed to comply with the ineluctable demands of the Internal Revenue Code (U. S. Code, tit. 26, §§ 4918, 6681). As a result of its own conscious noncomplianee with the statutory requirements, exclusively applicable to brokers in this field, a statutory penalty was assessed against Hentz by the Internal Revenue Code. Accordingly, I would affirm, but without prejudice, after an answer has been interposed, to such further applications for relief as the defendant may choose to make.